Case: 14-12382   Date Filed: 01/26/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                       Nos. 14-12382; 14-12383
                        Non-Argument Calendar
                      ________________________

       D.C. Docket Nos. 3:12-cr-00072-MCR-1; 3:13-cr-00091-MCR-1



UNITED STATES OF AMERICA,

                                                           Plaintiff -Appellee,

                                      versus

ANTWON JOSHUA WESLEY,

                                                         Defendant-Appellant.

                      ________________________

               Appeals from the United States District Court
                   for the Northern District of Florida
                      ________________________

                            (January 26, 2015)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-12382    Date Filed: 01/26/2015   Page: 2 of 2


      Randolph P. Murrell, appointed counsel for Antwon Joshua Wesley, has

filed a motion to withdraw on appeal, supported by a brief prepared pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the judgments revoking Wesley’s supervised release and

imposing his resulting sentences are AFFIRMED.




                                         2